Citation Nr: 0308332	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-20 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for apical periodontitis 
for compensation purposes.

(The issues of entitlement to service connection for a neck 
disability secondary to chin trauma, entitlement to service 
connection for post-concussion syndrome, entitlement to an 
increased rating for a mandibular disorder, and entitlement 
to an increased rating for a lower lip scar, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1984 
to September 1985.  

This matter originates from appeal of a May 2000 rating 
decision of the Department of Veterans Affairs (VA) Chicago, 
Illinois, Regional Office (RO.  

With respect to the issue of entitlement to service 
connection for apical periodontitis, the Board notes that the 
RO has denied service connection for this disability solely 
on the basis that the veteran does not have a dental 
disability subject to service connection for compensation 
purposes.  It has not adjudicated whether service connection 
is warranted for dental disability for dental treatment 
purposes.  It does not appear that the veteran is seeking 
service connection for dental disability for treatment 
purposes, but if he does desire this benefit he should so 
inform the RO which should respond appropriately to any 
clarification provided by the veteran.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a neck disability 
secondary to chin trauma, entitlement to service connection 
for post-concussion syndrome, entitlement to an increased 
rating for a mandibular disorder, and entitlement to an 
increased rating for a lower lip scar, pursuant to authority 
granted by 38 C.F.R. § 19.9(a) (2002).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The veteran's claimed dental disability for compensation 
purposes is apical periodontitis.

2.  Regulations stipulate that service connection for 
periodontal disease will be granted solely for the purpose of 
establishing eligibility for treatment purposes.  


CONCLUSION OF LAW

The claim for entitlement to service connection for apical 
periodontitis for compensation purposes lacks legal merit.  
38 C.F.R. § 3.381(a) (2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In pertinent part these regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
required.  This is a claim for service connection for dental 
disability for compensation purposes.  The veteran was 
notified of the applicable laws and regulations (including 
the VCAA) pertaining to his claim in a January 2003 letter 
from the Board.  The Board notes that the pertinent facts are 
not in dispute and the law is dispositive.  Therefore, there 
is no additional information or evidence which could be 
obtained to substantiate this claim.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
further developing this case for the accumulation of 
additional evidence.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Analysis

According to the applicable VA regulation, service connection 
for periodontal disease will be granted solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 17.161.  38 C.F.R. § 3.381 (2002).

The Board notes that the veteran claims that he should be 
granted service connection for compensation purposes for the 
dental disability, apical periodontitis.  He has not 
specified the basis for his claim (i.e, whether it is his 
belief that service connection for that disability should be 
granted for compensation purposes because it was documented 
in his service medical records, because it was caused by his 
service-connected fractured mandible, or because of any other 
theory).  Regardless, it is true that dental treatment is 
well documented in the veteran's service medical records.  It 
is also true that apical periodontitis was diagnosed upon VA 
dental examination in August 1999.  As noted above, however, 
38 C.F.R. § 3.381 provides that service connection for dental 
disability due to periodontal disease can only be granted for 
treatment purposes.  Since the pertinent facts are not in 
dispute and the law is dispositive, this claim for 
compensation must be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for apical periodontitis for compensation 
purposes is denied.


		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

